COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Entergy Corporation, Entergy Services, Inc., Entergy Power, Inc.,
                          Entergy Power Marketing Corporation, Entergy Arkansas, Inc., and
                          Entergy Texas, Inc. v. David Jenkins, George W. Strong, Francis N.
                          Gans and Gary M. Gans, individually and on behalf of all persons
                          similarly situated

Appellate case number:    01-12-00470-CV

Trial court case number: CV20666

Trial court:              344th District Court of Chambers County

Date motion filed:        December 4, 2014

Party filing motion:      Appellees

       It is ordered that the motion for rehearing is DENIED   GRANTED. We withdraw
the majority opinion and judgment dated November 6, 2014, and the dissenting opinion dated
December 30, 2014. This case will be resubmitted to a panel consisting of Justices Keyes,
Huddle, and Lloyd on June 2, 2015.


Judge’s signature: /s/ Evelyn V. Keyes
                       Acting Individually     Acting for the Court

Panel consists of: Justices Keyes and Huddle


Date: May 5, 2015